DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This is an Allowability Notice in response to the amendments and arguments filed 01/20/2022. Claims 1, 3, 5-6, 8-13, 15-16 and 18-20 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen A. Sequin, Jr. on 02/03/2022.

The application has been amended as follows: 

IN THE CLAIMS:
In claim 1, line 15, “and” has been deleted. 
In claim 1, line 17, --and wherein the first circumferential side is insertable through an opening of an adjacent body-- has been inserted after “heights”.
In claim 6, line 2, “the first” has been changed to --a fourth--.
In claim 16, line 2, “the first” has been changed to --a third--.

	The above changed to the claims has been made to include allowable subject matter into the claims and provide proper antecedent basis for claim elements. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is deemed to be directed to an unobvious improvement over the prior art. The improvement a tapering of a component body, blade outer air seal or segment of a combustor chamber from a first circumferential side to a second circumferential side and an opening through which adjacent component body, blade outer air seal or segment are insertable or arrange for allowing for movement of the segments during thermal expansion and contraction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show the connection of components in a gas turbine engine by overlapping segments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516. The examiner can normally be reached Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745